United States Court of Appeals,


                                           Eleventh Circuit.


                                             No. 94-6699.

  The INTERNATIONAL CAUCUS OF LABOR COMMITTEES, Richard Boone, Reverend,
individually and as a member of International Caucus of Labor Committees, Gary D. Kanitz,
individually and as a member of International Caucus of Labor Committees, Gerald E. Berg,
individually and as a member of International Caucus of Labor Committees, Plaintiffs-Appellees,

                                                   v.

 The CITY OF MONTGOMERY, The City of Montgomery Police Department, John Wilson, in
his official capacity as Chief of Police of the City of Montgomery, Defendants-Appellants.

                                             May 9, 1997.

Appeal from the United States District Court for the Middle District of Alabama (No. CV93-H-519-
N), Truman M. Hobbs, Judge.

Before ANDERSON and COX, Circuit Judges, and RONEY, Senior Circuit Judge.

                                               ORDER:

        New revised opinions in the above case having been filed by the Court, the Petition for

Rehearing addressing the original panel opinion has effectively been granted, and the grounds for

the Suggestion for Rehearing En Banc have effectively been mooted. Inasmuch as the petitioner

failed to prevail as to an affirmance of the district court judgment, the parties are, of course, free to

file petitions for rehearing and suggestions for rehearing en banc addressing this decision of the

Court, if they be so advised, subject to the applicable time constraints and the rules of procedure.